Our statutes prescribing the procedure in the case of appeals under conditions here presented, direct that they shall be taken within ten days from the rendition of judgment. General Statutes, §§ 791, 806. The last of the ten days after the rendition of judgment in this case, reckoning by the calendar, fell upon Sunday. Upon that day the plaintiff was powerless to take an appeal. We have adopted the rule that where the last day of a period within which an act may be done, which may not be done Sunday, falls upon such day, performance may be made on the following day. That rule is applicable to and governs the situation here presented. Avery v. Stewart, 2 Conn. 69; Sands v.Lyon, 18 Conn. 18, 31. Other courts have so held in respect to matters of court procedure. Cock v. Bunn, 6 John. Rep. (N. Y.) 326; Borst v. Griffin, 5 Wend. (N. Y.) 84; Marks' Executors v. Russell, 40 Pa. 372,373; Clink v. Russell, 58 Mich. 242, 243, 25 N.W. 175;Kinney v. Heuring, 42 Ind. App. 263, 85 N.E. 369.
Whether or not the rule is subject to limitation where periods prescribed by statute for the creation or determination of rights are concerned, we have no occasion to inquire. Those limitations would not in any event extend to include mere regulations of court procedure.
   Demurrer overruled, answer held sufficient, and plea in abatement overruled.